UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07532 PIMCO Municipal Advantage Fund Inc. (Exact name of registrant as specified in charter) 1345 Avenue of the Americas New York, New York (Address of principal executive offices) (Zip code) Lawrence G. Altadonna  1345 Avenue of the Americas New York, New York 10105 (Name and address of agent for service) Registrants telephone number, including area code: 212-739-3371 Date of fiscal year end: October 31, 2009 Date of reporting period: January 31, 2009 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b 1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1 -5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments PIMCO Municipal Advantage Fund Inc. Schedule of Investments January 31, 2009 (unaudited) Principal Amount Credit Rating (Moody's/S&P) Value* MUNICIPAL BONDS & NOTES95.3% Alabama0.9% $1,000 Montgomery Medical Clinic Board Rev., Jackson Hospital & Clinic, 4.75%, 3/1/26 Baa2/BBB- $675,460 Tuscaloosa Educational Building Auth. Rev., Stillman College, 5.00%, 6/1/26 NR/BBB- Alaska0.3% Northern Tobacco Securitization Corp. Rev., 5.00%, 6/1/46, Ser. A Baa3/NR Arizona6.5% Health Facs. Auth. Rev., Beatitudes Campus, 5.20%, 10/1/37 NR/NR Pima Cnty. Industrial Dev. Auth. Rev., American Charter Schools Foundation, 5.625%, 7/1/38 NR/NR Correctional Facs. 5.00%, 9/1/39 Aa2/AA Salt Verde Financial Corp. Gas Rev., 5.00%, 12/1/37 A2/AA- California8.0% Foothill Eastern Corridor Agcy. Toll Road Rev., 5.75%, 1/15/40 Baa3/BBB- Golden State Tobacco Securitization Corp. Rev., 5.125%, 6/1/47, Ser. A-1 Baa3/BBB Health Facs. Finance Auth. Rev., Adventist Health System, 5.00%, 3/1/33 NR/A State, GO, 5.125%, 11/1/24 A1/A+ Statewide Community Dev. Auth. Rev., Huntington Park Chapter School, 5.25%, 7/1/42, Ser. A NR/NR Colorado1.5% Confluence Metropolitan Dist. Rev., 5.40%, 12/1/27 NR/NR Educational & Cultural Facs. Auth. Rev., 5.75%, 12/1/37 (a)(c) NR/NR Health Facs. Auth. Rev., Valley View Hospital, 5.125%, 5/15/37 NR/BBB Volunteers of America, 5.30%, 7/1/37 NR/NR District of Columbia0.9% Dist. of Columbia Rev., World Wildlife Fund, 6.00%, 7/1/18, Ser. A (AMBAC) Aa3/AA Florida3.7% Miami-Dade Cnty. Expressway Auth. Rev., 5.00%, 7/1/29, Ser. B (MBIA-FGIC) A3/AA Orange Cnty. Health Facs. Auth. Rev., 5.50%, 7/1/32 NR/NR Georgia4.0% Atlanta Dev. Auth. Rev., 5.25%, 7/1/12, Ser. A A3/NR Chatham Cnty. Hospital Auth. Rev., 5.75%, 1/1/29, Ser. A Baa2/BBB Cherokee Cnty. Water & Sewer Auth. Rev., 5.50%, 8/1/23, (MBIA) Baa1/AA Medical Center Hospital Auth. Rev., 5.25%, 7/1/37 NR/NR PIMCO Municipal Advantage Fund Inc. Schedule of Investments January 31, 2009 (unaudited) Principal Amount Credit Rating (000) (Moody's/S&P) Value* Hawaii0.9% $1,000 State Marina Rev., 5.75%, 7/1/21, Ser. A (MBIA-FGIC) A2/AA $1,029,820 Illinois12.3% Chicago Wastewater System Rev., 6.00%, 1/1/17, (Pre-refunded @ $101, 1/1/10) (MBIA)(b) A2/AA Finance Auth. Rev., Ser. A, Leafs Hockey Club, 6.00%, 3/1/37 NR/NR Sherman Health Systems, 5.50%, 8/1/37 Baa1/A- Health Facs. Auth. Rev., Centegra Health Rev., 5.25%, 9/1/24 NR/A- Decatur Memorial Hospital, 5.75%, 10/1/24 A2/A McHenry & Lake Cntys. Community High School Dist. No. 156, GO, 5.125%, 1/1/19, (Pre-refunded @ $100, 1/1/11) (FGIC)(b) Aa3/NR Metropolitan Pier & Exposition Auth. Rev., zero coupon, 6/15/36, Ser. A (MBIA) A1/AAA Regional Transportation Auth. Rev., 6.00%, 6/1/23, (MBIA-FGIC) Aa2/AA+ Indiana0.9% Health & Educational Facs. Financing Auth. Rev., Community Foundation of Northwest Indiana, 5.50%, 3/1/37 NR/BBB Iowa1.4% Finance Auth. Rev., Deerfield Retirement Community, Inc., 5.50%, 11/15/37 NR/NR Edgewater LLC, 6.75%, 11/15/37 NR/NR Wedum Walnut Ridge LLC, 5.625%, 12/1/45, Ser. A NR/NR Maryland1.9% Baltimore Water Project Rev., 5.125%, 7/1/42, Ser. A (MBIA-FGIC) A1/AA Health & Higher Educational Facs. Auth. Rev., Mercy Medical Center, 5.00%, 7/1/37, Ser. A Baa2/BBB Massachusetts7.2% Dev. Finance Agcy. Rev., 5.20%, 11/1/41 NR/NR Health & Educational Facs. Auth. Rev., Partners Healthcare, 5.125%, 7/1/19, Ser. B Aa2/AA State, GO, 5.50%, 11/1/20, Ser. C, (Pre-refunded @ $100, 11/1/12) (b) Aa2/AA 90 State Water Pollution Abatement Trust Rev., 6.375%, 2/1/15, Ser. A Aaa/AAA Water Res. Auth. Rev., 5.00%, 8/1/41, Ser. A Aa2/AA Michigan5.9% Bloomingdale Public School Dist., GO, 5.50%, 5/1/19, (Pre-refunded @ $100, 5/1/11) (Q-SBLF)(b) Aa3/AA- Garden City Hospital Finance Auth. Rev., 5.00%, 8/15/38, Ser. A NR/NR Grand Valley State Univ. Rev., 5.50%, 2/1/18, (MBIA-FGIC) NR/AA Kalamazoo Economic Dev. Corp. Rev., Heritage Community, 5.125%, 5/15/37 NR/NR 5.50%, 5/15/36 NR/NR Lincoln Consolidated School Dist., GO, 5.50%, 5/1/19, (Pre-refunded @ $100, 11/1/11) (Q-SBLF)(b) Aa3/AA- PIMCO Municipal Advantage Fund Inc. Schedule of Investments January 31, 2009 (unaudited) Principal Amount Credit Rating (000) (Moody's/S&P) Value* Michigan (continued) $825 Meridian Economic Dev. Corp. Rev., Burcham Hills, 5.25%, 7/1/26, Ser. A-1 NR/NR $512,713 Minnesota0.2% St. Paul Housing & Redev. Auth. Rev., Marian Center, 5.375%, 5/1/43 NR/NR Missouri1.0% Branson Regional Airport Transportation Dev. Dist. Rev., 6.00%, 7/1/37, Ser. A NR/NR Joplin Industrial Dev. Auth. Rev., Christian Homes, Inc., 5.75%, 5/15/26, Ser. F NR/NR New Jersey2.9% Middlesex Cnty. Improvement Auth. Rev., 6.125%, 1/1/25, Ser. B NR/NR Tobacco Settlement Financing Corp. Rev., 5.00%, 6/1/41, Ser. 1A Baa3/BBB 6.75%, 6/1/39, (Pre-refunded @ $100, 6/1/13) (b) Aaa/AAA New Mexico6.7% Albuquerque Sales Tax Rev., 5.00%, 7/1/37, Ser. A (FSA) Aa3/AAA New York3.2% Dutchess Cnty. Industrial Dev. Agcy. Rev., Elant Fishkill, Inc., 5.25%, 1/1/37, Ser. A NR/NR New York City, GO, 5.25%, 9/15/33, Ser. C Aa3/AA Triborough Bridge & Tunnel Auth. Rev., 5.125%, 11/15/29, Ser. B Aa2/AA- North Dakota0.6% Stark Cnty. Healthcare Rev., Benedictine Living Communities, 6.75%, 1/1/33 NR/NR Ohio5.3% Buckeye Tobacco Settlement Financing Auth. Rev., 5.875%, 6/1/47, Ser. A-2 Baa3/BBB Hamilton Cnty. Sales Tax Rev., 5.25%, 12/1/32, Ser. B (AMBAC) A2/NR Summit Cnty., GO, 6.25%, 12/1/15, (Pre-refunded @ $101, 12/1/10) (FGIC)(b) Aa2/NR Pennsylvania3.3% Allegheny Cnty. Hospital Dev. Auth. Rev., 5.375%, 11/15/40, Ser. A Ba3/BB 6.00%, 7/1/23, Ser. B (MBIA) Aa3/AA Philadelphia Hospitals & Higher Education Facs. Auth. Rev., Temple Univ. Health System, 5.00%, 7/1/34, Ser. A Baa3/BBB Puerto Rico0.2% Sales Tax Financing Corp. Rev., zero coupon, 8/1/54, Ser. A (AMBAC) A1/A+ PIMCO Municipal Advantage Fund Inc. Schedule of Investments January 31, 2009 (unaudited) Principal Amount Credit Rating (000) (Moody's/S&P) Value* South Dakota0.6% $630 Heartland Consumers Power Dist. Rev., 7.00%, 1/1/16 Aaa/AAA $735,078 Texas8.6% Corpus Christi, GO, (FSA), 5.00%, 3/1/21 Aa3/AAA 5.00%, 3/1/21, (Pre-refunded @ $100, 3/1/11) (b) Aa3/AAA HFDC of Central Texas, Inc. Rev., Village at Gleannloch Farms, 5.50%, 2/15/37, Ser. A NR/NR Houston Water, CP, 7.50%, 12/15/15, Ser. H (AMBAC) Baa1/A Lubbock Educational Facs. Auth. Rev., Lubbock Christian Univ., 5.25%, 11/1/37 NR/BBB Richardson Hospital Auth. Rev., 6.00%, 12/1/19 Baa2/BBB- State Public Finance Auth. Rev., 5.00%, 2/15/18, Ser. A NR/NR Texas Tech Univ. Rev., 5.50%, 8/15/18, Ser. 7, (Pre-refunded @ $100, 2/15/12) (MBIA)(b) Aa3/AA Tyler Health Facs. Dev. Corp. Rev., East Texas Medical Center, 5.375%, 11/1/37, Ser. A Baa3/NR Univ. of Houston Rev., 5.25%, 2/15/17, (Pre-refunded @ $100, 2/15/10) (MBIA)(b) Aa3/AA Virginia0.3% Lewistown Commerce Center Community Dev. Auth. Rev., 6.05%, 3/1/27 NR/NR Washington4.2% State Motor Vehicle Rev., GO, 5.625%, 7/1/25, Ser. B, (Pre-refunded @ $100, 7/1/10) (b) Aa1/AA+ State, GO, zero coupon, 12/1/14, Ser. F (MBIA) Aa1/AA+ Wisconsin1.9% Health & Educational Facs. Auth. Rev., Franciscan Sisters Healthcare, 5.00%, 9/1/33 NR/BBB+ Milwaukee Redev. Auth. Rev., Academy of Learning, 5.50%, 8/1/22, Ser. A NR/NR Total Municipal Bonds & Notes (cost$133,558,930) VARIABLE RATE DEMAND NOTES (d)(e) 4.7% Alaska0.2% Valdez Rev., Exxon Pipeline Co., 0.30%, 2/2/09 VMIG1/A-1+ Illinois1.7% Chicago Sales Tax Rev., 0.65%, 2/2/09 VMIG1/A-1+ Maryland0.9% Montgomery Cnty., GO, 0.60%, 2/2/09, Ser. A VMIG1/A-1 New Hampshire1.1% Health & Education Facs. Auth. Rev., Dartmouth College, 0.15%, 2/2/09, Ser. B VMIG1/A-1+ PIMCO Municipal Advantage Fund Inc. Schedule of Investments January 31, 2009 (unaudited) Principal Amount Credit Rating (000) (Moody's/S&P) Value* North Carolina0.8% $1,000 Medical Care Commission Rev., Wake Forest Univ., 0.40%, 2/2/09, Ser. D VMIG1/NR $1,000,000 Total Variable Rate Demand Notes (cost$5,495,000) Total Investments (cost$139,053,930) 100.0% $116,649,122 Notes to Schedule of Investments: * Portfolio securities and other financial instruments for which market quotations are readily available are stated at market value. Market value is generally determined on the basis of last reported sales prices, or if no sales are reported, based on quotes obtained from a quotation reporting system, established market makers, or pricing services. Portfolio securities and other financial instruments for which market quotations are not readily available or if a development/event occurs that may significantly impact the value of a security, are fair-valued, in good faith, pursuant to procedures established by the Board of Directors, or persons acting at their discretion pursuant to procedures established by the Board of Directors. The Fund's investments are valued daily using prices supplied by an independent pricing service or dealer quotations, or by using the last sale price on the exchange that is the primary market for such securities, or the last quoted mean price for those securities for which the over-the-counter market is the primary market or for listed securities in which there were no sales. Prices obtained from independent pricing services use information provided by market makers or estimates of market values obtained from yield data relating to investments or securities with similar characteristics. Short-term securities maturing in 60 days or less are valued at amortized cost, if their original term to maturity was 60 days or less, or by amortizing their value on the 61st day prior to maturity, if the original term to maturity exceeded 60 days. The prices used by the Fund to value securities may differ from the value that would be realized if the securities were sold and these differences could be material. The Funds net asset value is normally determined daily as of the close of regular trading (normally, 4:00 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open for business. (a) Private PlacementRestricted as to resale and may not have a readily available market. Securities with an aggregate value of $369,811, representing 0.32% of total investments. (b) Pre-refunded bonds are collateralized by U.S. Government or other eligible securities which are held in escrow and used to pay principal and interest and retire the bonds at the earliest refunding date (payment date) and/or whose interest rates vary with changes in a designated base rate (such as the prime interest rate). (c) 144A SecuritySecurity exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, typically only to qualified institutional buyers. Unless otherwise indicated, these securities are not considered to be illiquid. (d) Variable Rate NotesInstruments whose interest rates change on specified date (such as a coupon date or interest payment date) and/or whose interest rates vary with changes in a designated base rate (such as the prime interest rate). The interest rate disclosed reflects the rate in effect on January 31, 2009. (e) Maturity date shown is date of next put. Glossary: AMBACinsured by American Municipal Bond Assurance Corp. CPCertificates of Participation FGICinsured by Financial Guaranty Insurance Co. FSAinsured by Financial Security Assurance, Inc. GOGeneral Obligation Bond MBIAinsured by Municipal Bond Investors Assurance NRNot Rated Q-SBLFQualified School Bond Loan Fund Fair Value Measurements Effective November 1, 2008, the Fund adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). This standard clarifies the definition of fair value for financial reporting, establishes a framework for measuring fair value and requires additional disclosures about the use of the fair value measurements. Under this standard, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e. the "exit price") in an orderly transaction between market participants. The three levels of the fair value hierarchy under SFAS 157are described below: Level 1  quoted prices in active markets for identical investments that the Fund has the ability to access. Level 2  valuations based on other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.), or quotes from inactive exchanges. Level 3  valuations based on significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The valuation techniques used by the Fund to measure fair value during the three months ended January 31, 2009 maximized the use of observable inputs and minimized the use of unobservable inputs. The inputs or methology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used at January 31, 2009 in valuing the Funds investments carried at value: Investments in Valuation Inputs Securities Level 1 - Quoted Prices $  Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs  Total $ Item 2. Controls and Procedures (a) The registrants President & Chief Executive Officer and Treasurer, Principal Financial & Accounting Officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))), are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this document. (b) There were no significant changes in the registrants internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d))) that occurred during the registrants last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3. Exhibits (a) Exhibit 99.302 Cert.  Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: PIMCO Municipal Advantage Fund Inc. By /s/ Brian S. Shlissel President & Chief Executive Officer Date: March 19, 2009 By /s/ Lawrence G. Altadonna Treasurer, Principal Financial & Accounting Officer Date: March 19, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Brian S. Shlissel President & Chief Executive Officer Date: March 19, 2009 By /s/ Lawrence G. Altadonna Treasurer, Principal Financial & Accounting Officer Date: March 19, 2009
